Citation Nr: 0124419	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy due to exposure to Agent Orange.

3.  Entitlement to increased (compensable) evaluations for 
residuals of stress fractures, right and left calcanei and a 
fracture of the fifth metatarsal, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty form October 1967 to August 
1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or implementing regulations, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

During the veteran's hearing before the undersigned member of 
the Board sitting at Washington D. C. in June 2001 he stated 
that when he injured his heels during active duty, he also 
injured his back.  He indicated that he did not receive 
treatment in service for his back.   The service medical 
records show that the veteran did sustain a trauma to the 
heels.  In an October 1999 statement a VA physician indicated 
that it was as likely as not that the low back pain was 
related to the injuries in service.  

The service medical records also show that the veteran was 
treated on several occasions from October to December 1967 
for bilateral leg pain.  He described the pain as burning 
needle like pain.  During this time varicosities of the leg 
were noted.  During the April 1999 VA examination the veteran 
reported pain in his thighs and calves which had been present 
for 32 years.  He had no specific complaint relative to his 
heels and feet or during the December 1999 VA examination.  
However, during his hearing he reported bilateral ankle pain.  
He also testified that he received treatment at a VA medical 
facility for several years for leg complaints beginning in 
1969 or 1970 and was receiving ongoing treatment at a VA 
facility.  The record also shows that in his original 
application for VA compensation benefits received in January 
1974 he reported treatment by a private chiropractor in 1973 
for his spine and back.  During his hearing he also indicated 
that he had been awarded disability benefits by the Social 
Security Administration (SSA).  These records are not on 
file.  In view of these facts the Board is of the opinion 
that additional development is warranted

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
are fully complied with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
covering the period from August 1968 to 
the present that are not already on file.  
These records are to include the records 
from R. J. Shively, D. C. who treated the 
veteran in 1973 and copies of the actual 
treatment records from H. Semins, M. D. 
who treated the veteran apparently during 
1988.

3.  The RO is requested to take the 
appropriate action in order to obtain a 
copy of the SSA decision awarding 
disability benefits and the evidence on 
which the grant was based 

4.  The RO should request the Oakwood VA 
medical facility to furnish copies of all 
treatment records covering the period from 
1969 to 1989, including the summary of 
hospitalization in December 1976 (see VA 
form 10-7131 dated in December 1976) and 
all current treatment records.  

5.  The RO should request the Pittsburgh 
VA medical facility to furnish copies of 
any treatment records dated prior to July 
1988, to include the summary of 
hospitalizations in May 1981 and January 
1987 (see pertinent VA forms 10-7131).  
The RO should also request this facility 
to furnish copies of any physical therapy 
records from 1996 to the present.  

6.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity the service 
connected residuals of stress fractures of 
the calcanei and foot disabilities and the 
nature, severity, and etiology of any 
disability involving the legs and the low 
back.  The claims file and a copy of this 
Remand must be made available to the VA 
examiner for review.  All indicated 
special studies should be accomplished.  
It is requested that the examiner obtain a 
detailed clinical history.

The examination of the service connected 
disabilities should include range of 
motion testing.  The examiner is requested 
to provide the degrees of normal range of 
motion.  The examiner should also be 
requested to determine whether the service 
connected disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination attributable.  The examiner 
should also be asked to express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the feet are used 
repeatedly over a period of time.  It is 
also requested that the examiner identify 
all complaints, symptoms, and findings 
which are caused by or are a manifestation 
of the service connected disabilities.  

Following the examination it is further 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any low back and/or leg 
disabilities diagnosed are related to 
service, to include the injury which 
occurred in October 1967? 

7.  A VA examination should be conducted 
by a neurologist in order to determine the 
nature, severity, and etiology of the 
reported peripheral neuropathy.  The 
claims folder and a copy of this Remand 
must be made available to the examiner for 
review before the examination.  All tests 
deemed necessary should be accomplished.

Following the examination, if peripheral 
neuropathy is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
peripheral neuropathy is related to 
military service, to include exposure to 
Agent Orange.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


